***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               VILLAGES, LLC v. LORI LONGHI
                        (AC 40263)
                        Keller, Elgo and Eveleigh, Js.

                                   Syllabus

The plaintiff commenced the present action against the defendant, a member
    of the Enfield Planning and Zoning Commission, for intentional fraudu-
    lent misrepresentation and intentional tortious interference with a busi-
    ness expectancy after the commission had denied zoning applications
    filed by the plaintiff. The defendant had had a prior falling out with one
    of the plaintiff’s owners, T, and the trial court found that the defendant
    was biased against T’s husband, who represented the plaintiff at the
    hearing before the zoning commission, and that the defendant had
    engaged in an ex parte communication regarding the plaintiffs zoning
    applications, took part in the hearing on the applications and played a
    significant role in the deliberations. After the commission denied the
    plaintiff’s applications, the plaintiff appealed to the Superior Court,
    which sustained the appeals. That court determined that the defendant’s
    ex parte communication was not harmless, that the defendant had domi-
    nated the commission’s meeting in order to have a major effect on the
    deliberations and subsequent votes, and that the defendant had been
    clearly and egregiously biased. Thereafter, the plaintiff filed the present
    action alleging that the defendant improperly had engaged in ex parte
    communications with respect to the plaintiff’s zoning applications and
    improperly had participated in the public hearing in which the applica-
    tions were denied. The plaintiff filed a motion for partial summary
    judgment, arguing that the defendant was collaterally estopped from
    relitigating the issue of whether she was impermissibly biased against
    the plaintiff during the commission hearings. The defendant filed a
    separate motion for summary judgment, arguing that there was no genu-
    ine issue of material fact and that she was entitled to judgment as a
    matter of law because the plaintiff could not satisfy the elements of its
    causes of action. The trial court denied the plaintiff’s motion for partial
    summary judgment and granted the defendant’s motion for summary
    judgment and rendered judgment thereon in favor of the defendant,
    from which the plaintiff appealed to this court. Held:
1. The trial court properly denied the plaintiff’s motion for partial summary
    judgment and concluded that the defendant was not collaterally
    estopped from disputing liability: the defendant was not a party to the
    prior action in either her individual or official capacity, and although
    the commission and the defendant shared a similar interest in disproving
    the same facts in the prior action, namely, that the defendant had partici-
    pated in the zoning appeal proceedings while impermissibly biased, they
    were not parties in privity because they did not have an identity of
    interest so as to share the same legal right, as the first cause of action
    was a zoning appeal wherein the commission’s legal rights derived from
    its status as a quasi-judicial body whose decisions were reviewed on
    appeal, and the present tort action was brought against the defendant
    as a private individual; moreover, the defendant did not have a full and
    fair opportunity to litigate the issue during the zoning appeal because
    even though she retained private counsel for the purposes of a deposition
    and testified at the trial, she was not actually a party to that action such
    that collateral estoppel did not preclude her from disputing liability.
2. The plaintiff could not prevail on its claim that the trial court improperly
    granted the defendant’s motion for summary judgment with respect to
    its fraudulent misrepresentation claim: the trial court properly deter-
    mined that the plaintiff failed to present evidence that would sufficiently
    support the essential elements of the claim for fraudulent misrepresenta-
    tion, because even if the plaintiff had established that the defendant’s
    participation in the zoning proceedings while biased constituted a false
    representation, the plaintiff did not offer any evidence as to how the
    defendant’s participation in the proceedings while biased against the
    plaintiff was intended to or in fact induced the plaintiff to act on that
    purportedly false representation.
3. The trial court properly granted the defendant’s motion for summary
    judgment with respect to the plaintiff’s claim of tortious interference
    with business expectancies, as no business relationship existed between
    the plaintiff and the commission: the plaintiff’s claim that, as an appli-
    cant, it had a business relationship with the commission, as an honest
    legal forum, was unavailing and was not supported by any legal authority,
    and in the absence of any allegation that the defendant interfered with
    a contractual relationship or a relationship involving the reasonable
    probability that it would have entered into a contract or made a profit,
    the defendant met her burden of showing the absence of any genuine
    issue of material fact and that she was entitled to judgment as a matter
    of law.
     Argued September 25, 2018–officially released January 15, 2019

                            Procedural History

   Action to recover damages for, inter alia, fraud, and
for other relief, brought to the Superior Court in the
judicial district of Hartford, where the court, Wiese, J.,
granted the defendant’s motion to dismiss and rendered
judgment thereon, from which the plaintiff appealed to
this court, which reversed the judgment of the trial
court and remanded the case for further proceedings;
thereafter, the court, Hon. A. Susan Peck, judge trial
referee, denied the plaintiff’s motion for partial sum-
mary judgment and granted the defendant’s motion for
summary judgment and rendered judgment thereon,
from which the plaintiff appealed to this court.
Affirmed.
   Gwendolyn S. Bishop, for the appellant (plaintiff).
   Kristan M. Maccini, for the appellee (defendant).
                           Opinion

   ELGO, J. The plaintiff, Villages, LLC, appeals from
the summary judgment rendered by the trial court in
favor of the defendant, Lori Longhi, who at all relevant
times was a member of the Enfield Planning and Zoning
Commission (commission). The plaintiff claims on
appeal that the court improperly concluded that (1) the
defendant was not collaterally estopped from disputing
liability, and (2) the defendant was entitled to summary
judgment on the plaintiff’s claims for fraudulent misrep-
resentation and intentional interference with a business
expectancy. We affirm the judgment of the trial court.
   The parties appear before this court for the third
time. The underlying facts previously were set out in
Villages, LLC v. Longhi, 166 Conn. App. 685, 142 A.3d
1162, cert. denied, 323 Conn. 915, 149 A.3d 498 (2016).
‘‘In May, 2009, the plaintiff filed an application for a
special use permit and an application to develop an
open space subdivision for residential housing on prop-
erty it owned in Enfield. . . . The commission held a
public hearing on the plaintiff’s applications on July 9,
2009, July 23, 2009, September 3, 2009, and October 1,
2009, and closed the public hearing on October 1, 2009.
. . . On October 15, 2009, the commission met and
voted to deny both applications. . . .
   ‘‘The plaintiff filed an appeal with respect to each
application (zoning appeals). In its appeals, the plaintiff
alleged that the commission illegally and arbitrarily pre-
determined the outcome of each of its applications prior
to the public hearing and was motivated by improper
notions of bias and personal animus when it denied
each of the applications. . . .
   ‘‘Following a trial, the court, Hon. Richard M. Ritten-
band, judge trial referee, found that the plaintiff’s allega-
tions of bias and ex parte communication arose from the
actions of [the defendant], a member of the commission.
More specifically, the court found that [the defendant]
took part in the hearing on the plaintiff’s applications,
played a significant role in the deliberations, and voted
to deny the plaintiff’s applications. [The defendant] had
been a social friend of one of the plaintiff’s owners,
Jeannette Tallarita, and her husband, Patrick Tallarita.
. . . There was a falling out among the friends, and the
court found that [the defendant] was biased against
Patrick Tallarita, who represented the plaintiff at the
hearing before the commission. The court also found
that [the defendant] engaged in an ex parte communi-
cation regarding the applications. . . .
   ‘‘The court found two instances of conduct by the
defendant that gave rise to the plaintiff’s claim of bias
against her, only one of which was relevant to the zoning
appeals. . . . In the incident described by the court,
the defendant had stated that she wanted [Patrick Tal-
larita] to suffer the same fate of denial by the commis-
sion that she had suffered. . . . At trial, Anthony
DiPace testified that [the defendant] had stated to him
that the commission, when it previously considered an
application that she had submitted, had screwed her
and treated her unfairly when it denied that application.
She was unhappy with [Patrick] Tallarita, who was then
mayor, because he did not intervene on her behalf.
She stated in the presence of DiPace that she wanted
[Patrick] Tallarita to suffer the same fate, i.e., that the
commission deny the plaintiff’s applications. [Patrick]
Tallarita did not become aware of [the defendant’s]
statement regarding the fate of the plaintiff’s applica-
tions until after the commission had closed the public
hearing [on the plaintiff’s applications]. The court found
that [the defendant’s] comments were blatantly biased
[against Patrick] Tallarita and should not be tolerated.
The court also found that it had not been possible for the
plaintiff to bring [the defendant’s] comments regarding
[Patrick] Tallarita to the attention of the commission
because he learned of them after the hearing had closed
and the commission had denied the plaintiff’s appli-
cations.
   ‘‘Credibility was a deciding factor in the court’s deci-
sion regarding [the defendant’s] ex parte communica-
tion. [Patrick] Tallarita, DiPace, and Bryon Meade
testified during the trial. The court found that each of
the men was a credible witness. [The defendant] also
testified at trial, but the court found that her testimony
was filled with denials of the allegations and concluded
that her comments did not ring true. The court found
that Meade, a representative of the Hazardville Water
Authority, testified with confidence that [the defendant]
had met with him in person regarding the plaintiff’s
applications during the first week of October, 2009.
[The defendant] testified, however, that Meade must
have been confused because she met with him regarding
another property. The court stated that [the defen-
dant’s] testimony was just not credible.
   ‘‘In addressing the plaintiff’s claim that [the defen-
dant] improperly engaged in ex parte communications
with Meade, the court noted that [o]ur law clearly pro-
hibits the use of information by a municipal agency that
has been supplied to it by a party to a contested hearing
on an ex parte basis. . . . The court found that it was
clear that [the defendant] had an ex parte communica-
tion with Meade. Once the plaintiff had proven that
the ex parte communication had occurred, the burden
shifted to the commission to demonstrate that such
communication was harmless. . . . The court found
that the commission had not met its burden to prove
that [the defendant’s] ex parte communication was
harmless. . . .
   ‘‘The court reviewed the transcript of the commis-
sion’s October 15, 2009 meeting when it considered the
plaintiff’s applications. It found that the transcript was
twenty-three pages long and that [the defendant’s] com-
ments appeared on every page but one, and that on
most pages, [the defendant’s] comments were the most
lengthy. Her comments raised many negative questions
about the plaintiff’s applications. Moreover, in offering
her comments, she cited her experience as an appraiser.
The court found that [the defendant] dominated the
meeting and that she intended to have a major effect
on the commission’s deliberations and subsequent
votes. The court found clear and egregious bias on [the
defendant’s] part, and that her impact on the commis-
sion’s deliberations and votes alone were reason to
sustain the plaintiff’s appeals. . . .
   ‘‘Judge Rittenband concluded that, on the basis of
the bias [the defendant] demonstrated against the plain-
tiff and her ex parte communication with Meade, along
with her biased, aggressive, and vociferous arguments
against the applications on October 15, 2009, the com-
mission’s action was not honest, legal, and fair. The
court therefore sustained the plaintiff’s appeals and
remanded the matter to the commission for further
public hearings . . . . The commission appealed, and
this court affirmed the judgments of the trial court.
. . . The commission’s appeals to our Supreme Court
were dismissed. . . .
  ‘‘The plaintiff commenced the present action on Octo-
ber 1, 2012. The two count complaint against the defen-
dant alleged intentional fraudulent misrepresentation
and intentional tortious interference with [a] business
expectancy. The plaintiff alleged that it owns land in
Enfield and that it had filed certain applications with
the commission, seeking to develop the land. At all
times relevant, the defendant was a member of the
commission and engaged in ex parte communication
with respect to the plaintiff’s applications, yet partici-
pated in the public hearing in which the commission
denied the plaintiff’s applications.
   ‘‘The defendant denied the material allegations of the
complaint and alleged three special defenses as to each
count, including that the action was barred by the doc-
trines of governmental immunity and absolute immu-
nity. The plaintiff denied each of the special defenses.
  ‘‘In December, 2013, the defendant filed a motion that
the court either dismiss the plaintiff’s cause of action
or render summary judgment in her favor.’’ (Citations
omitted; emphasis in original; footnotes omitted; inter-
nal quotation marks omitted.) Id., 688–93. In January,
2014, the plaintiff filed a motion for partial summary
judgment as to liability only, arguing that the defendant
was collaterally estopped from relitigating the issue
of whether she was impermissibly biased against the
plaintiff or whether she gathered ex parte evidence. As
such, the plaintiff argued, there was no genuine issue
of material fact as to the defendant’s liability for its
claims of tortious interference with a business expec-
tancy and fraudulent misrepresentation.
  In its May 7, 2014 memorandum of decision, the court
granted the defendant’s motion to dismiss, but declined
to address either the plaintiff’s motion for partial sum-
mary judgment or the defendant’s motion for summary
judgment on the ground that it lacked subject matter
jurisdiction. ‘‘The court concluded that the commission
was acting in a quasi-judicial capacity when it consid-
ered the plaintiff’s applications and, therefore, its mem-
bers were protected by the litigation privilege, a subset
of absolute immunity.’’ Id., 695–96.
   ‘‘The plaintiff appealed, claiming that the court erred
in determining that it lacked subject matter jurisdiction
. . . .’’ Id., 696. This court reversed the decision of the
trial court, holding that qualified immunity, rather than
absolute immunity, applied to the defendant, and
remanded the case for further proceedings. Id., 707. On
remand, in its March 6, 2017 memorandum of decision,
the trial court denied the plaintiff’s motion for partial
summary judgment and granted the defendant’s motion
for summary judgment. From that judgment, the plain-
tiff now appeals.
                             I
   The plaintiff’s first claim on appeal is that the court
erroneously denied its motion for partial summary judg-
ment because the court improperly determined that the
defendant was not collaterally estopped from disputing
liability. Specifically, the plaintiff argues that the court
erroneously concluded that the doctrine of collateral
estoppel does not apply because it wrongly determined
that the defendant and the commission were not in
privity.1 We disagree.
  We begin by setting forth the applicable standard
of review. ‘‘Application of the doctrine of collateral
estoppel is a question of law over which we exercise
plenary review.’’ Lighthouse Landings, Inc. v. Connect-
icut Light & Power Co., 300 Conn. 325, 345, 15 A.3d
601 (2011).
   ‘‘The fundamental principles underlying the doctrine
of collateral estoppel are well established. The com-
mon-law doctrine of collateral estoppel, or issue preclu-
sion, embodies a judicial policy in favor of judicial
economy, the stability of former judgments and finality.
. . . Collateral estoppel, or issue preclusion, is that
aspect of res judicata which prohibits the relitigation
of an issue when that issue was actually litigated and
necessarily determined in a prior action between the
same parties upon a different claim. . . . For an issue
to be subject to collateral estoppel, it must have been
fully and fairly litigated in the first action. It also must
have been actually decided and the decision must have
been necessary to the judgment. . . .’’ (Citation omit-
ted; internal quotation marks omitted.) MacDermid,
Inc. v. Leonetti, 328 Conn. 726, 739, 183 A.3d 611 (2018).
   It is well settled that ‘‘[c]ollateral estoppel may be
invoked against a party to a prior adverse proceeding
or against those in privity with that party. . . . While
it is commonly recognized that privity is difficult to
define, the concept exists to ensure that the interests
of the party against whom collateral estoppel is being
asserted have been adequately represented because of
his purported privity with a party at the initial proceed-
ing. . . . A key consideration in determining the exis-
tence of privity is the sharing of the same legal right
by the parties allegedly in privity.’’ (Citations omitted;
internal quotation marks omitted.) Aetna Casualty &
Surety Co. v. Jones, 220 Conn. 285, 303–304, 596 A.2d
414 (1991).
   In the present case, the court determined that the
defendant and the commission were not in privity, rely-
ing on the fact that ‘‘[t]he defendant herein is being
sued in her individual capacity rather than in her official
capacity as a member of the [c]ommission.’’ The trial
court cited to this court’s decision in C & H Manage-
ment, LLC v. Shelton, 140 Conn. App. 608, 59 A.3d 851
(2013), in which the issue was whether the parties were
in privity for res judicata to apply. In that case, the
first action was commenced by the plaintiff, C & H
Management, LLC, seeking a writ of mandamus to com-
pel the city of Shelton and Robert Kulacz, the city’s
engineer, to approve the plaintiff’s application for the
construction of a single-family house. Id., 610. The plain-
tiff then brought the second action against the city
and Kulacz in his individual capacity. Id. This court
determined ‘‘that Kulacz, having been sued in his indi-
vidual capacity . . . is not the same as Kulacz the
municipal official who was sued in the mandamus
action, nor is the individual defendant Kulacz in privity
with Kulacz the municipal official.’’ Id., 614.
   Given our decision in C & H Management, LLC, we
conclude that the defendant in the present action is not
bound by the prior action in which she was not a party in
her individual or official capacity. Further, our Supreme
Court has stated that ‘‘[i]n determining whether privity
exists, we employ an analysis that focuses on the func-
tional relationship between the parties. Privity is not
established by the mere fact that persons may be inter-
ested in the same question or in proving or disproving
the same set of facts. Rather, it is, in essence, a short-
hand statement for the principle that collateral estoppel
should be applied only when there exists such an identi-
fication in interest of one person with another as to
represent the same legal rights so as to justify preclu-
sion.’’ Mazziotti v. Allstate Ins. Co., 240 Conn. 799, 814,
695 A.2d 1010 (1997).
   In Aetna Casualty & Surety Co. v. Jones, supra, 220
Conn 305, our Supreme Court determined that the par-
ties were in privity where they shared the same legal
right to recover damages under a single contract. In
Mazziotti v. Allstate Ins. Co., supra, 240 Conn. 817,
our Supreme Court determined that the parties did not
share the same legal right and thus were not in privity
where the first cause of action was an action in tort
for the negligent operation of a motor vehicle and the
second cause of action was an action in contract and
involved the obligations of an insurance carrier. Our
Supreme Court reasoned that ‘‘although [the insurer’s]
contractual liability is premised in part on the contin-
gency of the tortfeasor’s liability, they do not share the
same legal right. The commonality of interest in proving
or disproving the same facts is not enough to establish
privity.’’ (Internal quotation marks omitted.) Id. Like
the parties in Mazziotti, although the commission and
the defendant have a similar interest in disproving the
same facts, they do not have an identity of interest so
as to share the same legal right. The first cause of action
in which the commission was a party was a zoning
appeal. As such, the commission’s legal rights derived
from its status as a quasi-judicial body whose decisions
were reviewed on appeal. In the present action, the
defendant is being sued in tort as a private individual.
   Additionally, our Supreme Court has recognized that
‘‘[w]henever collateral estoppel is asserted, but espe-
cially in those cases where . . . the doctrine of privity
is raised, the court must make certain that there was
a full and fair opportunity to litigate. The requirement
of full and fair litigation ensures fairness, which is a
‘crowning consideration’ in collateral estoppel cases.’’
Aetna Casualty & Surety Co. v. Jones, supra, 220 Conn.
306. The plaintiff relies on Doran v. First Connecticut
Capital, LLC, 143 Conn. App. 318, 70 A.3d 1081, cert.
denied, 310 Conn. 917, 76 A.3d 632 (2013), to support
the proposition that the defendant had a ‘‘full and fair
opportunity to litigate the question of whether or not
she was impermissibly biased against the [plaintiff] dur-
ing the [zoning] proceedings [and] whether or not she
collected evidence outside the record ex parte.’’ The
plaintiff’s reliance on Doran, however, is misplaced.
   In Doran, this court concluded that ‘‘[t]he plaintiff
had a full and fair opportunity to litigate the question
of whether the mortgage and note were in default . . .
during the foreclosure action’’ where the defendant was
a party and filed a disclosure of no defense to the
complaint. Id., 322. The plaintiff argues that just as the
plaintiff in Doran had the opportunity to litigate the
first foreclosure and chose not to, in the present case,
the defendant ‘‘not only had the opportunity to defend
the allegations concerning her actions as a commission
member, [but] she did vigorously defend the allegations
concerning her conduct during the prior action.’’ The
plaintiff contends that the defendant was able to defend
against the allegations in the zoning appeal in which
she was not a party because she hired private counsel
when her deposition was taken, she testified at trial,
and the commission objected to the taking of additional
evidence on the issue of bias. We are not persuaded.
The defendant’s ability to defend against the allegations
in the zoning appeal where she was not a party plainly
differs from that of the plaintiff in Doran who was a
party in both actions and chose to file a disclosure of
no defense in the first action. Accordingly, we conclude
that the defendant is not barred by the doctrine of
collateral estoppel from disputing liability because the
defendant in the present case was not in privity with
the commission and the defendant did not have a full
and fair opportunity to litigate during the zoning appeal
in which she was not a party.
                            II
  The plaintiff next claims that the court improperly
granted the defendant’s motion for summary judgment.
We disagree.
   ‘‘The standard of review of a trial court’s decision
granting summary judgment is well established. Prac-
tice Book § 17-49 provides that summary judgment shall
be rendered forthwith if the pleadings, affidavits and
any other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. In deciding
a motion for summary judgment, the trial court must
view the evidence in the light most favorable to the
nonmoving party. . . . The party moving for summary
judgment has the burden of showing the absence of
any genuine issue of material fact and that the party
is, therefore, entitled to judgment as a matter of law.
. . . Our review of the trial court’s decision to grant
the defendant’s motion for summary judgment is ple-
nary. . . . On appeal, we must determine whether the
legal conclusions reached by the trial court are legally
and logically correct and whether they find support in
the facts set out in the memorandum of decision of the
trial court.’’ (Internal quotation marks omitted.) Cefara-
tti v. Aranow, 321 Conn. 637, 645, 138 A.3d 837 (2016).
    In its complaint, the plaintiff presented two claims.
First, it alleged that the defendant ‘‘continuously inten-
tionally misrepresented to the plaintiff that she was
a neutral, honest, fair and unbiased member of the
[c]ommission.’’ Second, it alleged that the defendant
‘‘intentionally and tortiously interfered with the rela-
tionship between the plaintiff and the [c]ommission and
tortiously interfered with the plaintiff’s expectation that
it was investing time money and effort into proceedings
that were fair, honest and legal proceedings.’’ We
address each of the plaintiff’s claims in turn.
                            A
  The first claim in the plaintiff’s complaint is fraudu-
lent misrepresentation.2 ‘‘The essential elements of an
action in common law fraud, as we have repeatedly
held, are that: (1) a false representation was made as
a statement of fact; (2) it was untrue and known to be
untrue by the party making it; (3) it was made to induce
the other party to act upon it; and (4) the other party
did so act upon that false representation to his injury.
. . . Under a fraud claim of this type, the party to whom
the false representation was made claims to have relied
on that representation and to have suffered harm as a
result of the reliance.’’ (Internal quotation marks omit-
ted.) Sturm v. Harb Development, LLC, 298 Conn. 124,
142, 2 A.3d 859 (2010). In its memorandum of decision,
the court concluded that the plaintiff ‘‘failed to present
evidence that would sufficiently support the essential
elements of the claim for fraudulent misrepresentation
that the defendant knowingly made misrepresentations
to the plaintiff with the intention of inducing the plaintiff
to rely on such misrepresentations.’’ We agree.
   The plaintiff argues that the defendant made a false
representation ‘‘by continuously representing to the
plaintiff that she was an honest, unbiased decision
maker by sitting in judgment on the commission con-
cerning the applications . . . .’’ Assuming, arguendo,
that the plaintiff has presented sufficient evidence to
support the first two elements of fraud, i.e., that her
participation in the proceedings while biased consti-
tuted a false representation, the plaintiff has not estab-
lished how the defendant’s participation in the
proceedings while biased against the plaintiff was
intended to induce the plaintiff to act on that representa-
tion or caused the plaintiff to act on that representation.
   In its brief, the plaintiff asserts that ‘‘the fraudulent
misrepresentation perpetrated by [the defendant led]
the plaintiff to expend monies on application fees, engi-
neering fees, interest on mortgages and [attorney’s] fees
all related to the process before the [c]ommission
. . . .’’ The plaintiff went before the commission to seek
the approval of two applications on its own initiative.
Again, even if we were to assume that the defendant’s
participation in the proceedings while biased consti-
tuted a false representation, the plaintiff has proffered
no evidence demonstrating that the defendant’s false
representation intended to induce, or, in fact, caused
the plaintiff to pursue approval of its applications before
the commission. Accordingly, we agree with the trial
court that the plaintiff has failed to present evidence
that would sufficiently support the essential elements
of the claim for fraudulent misrepresentation.
                             B
   The second claim in the plaintiff’s complaint is tor-
tious interference with a business expectancy. ‘‘It is
well established that the elements of a claim for tortious
interference with business expectancies are: (1) a busi-
ness relationship between the plaintiff and another
party; (2) the defendant’s intentional interference with
the business relationship while knowing of the relation-
ship; and (3) as a result of the interference, the plaintiff
suffers actual loss.’’ Hi-Ho Tower, Inc. v. Com-Tronics,
Inc., 255 Conn. 20, 27, 761 A.2d 1268 (2000). ‘‘It is not
essential to such a cause of action that the tort have
resulted in an actual breach of contract, since even
unenforceable promises, which the parties might volun-
tarily have performed, are entitled to be sheltered from
wrongful interference.’’ Jones v. O’Connell, 189 Conn.
648, 660, 458 A.2d 355 (1983). ‘‘It does not follow from
this, however, that a plaintiff may recover for an inter-
ference with a mere possibility of his making a profit.
On the contrary, wherever such a cause of action as
this is recognized, it is held that the tort is not complete
unless there has been actual damage suffered. . . . To
put the same thing another way, it is essential to a cause
of action for unlawful interference with business that
it appear that, except for the tortious interference of
the defendant, there was a reasonable probability that
the plaintiff would have entered into a contract or made
a profit.’’ (Citations omitted.) Goldman v. Feinberg, 130
Conn. 671, 675, 37 A.2d 355 (1944).
    The plaintiff argues that the business relationship
with which the defendant interfered was the relation-
ship between the plaintiff and the commission as appli-
cant and ‘‘honest legal forum.’’ The plaintiff further
argues that it ‘‘had reasonable expectations of the
[c]ommission that it was what it appeared to be, an
honest and legal forum, and in reliance on those expec-
tations [the plaintiff] spent resources including substan-
tial application fees and engineering fees to come before
it.’’ In its memorandum of decision, the court concluded
that the plaintiff presented no evidence that a business
relationship existed between the commission and the
plaintiff.3 We agree.
   The plaintiff does not cite to any legal authority, and
we are aware of none, indicating that a business rela-
tionship exists between an applicant and a zoning com-
mission. Our review of Connecticut case law indicates
that a business expectation arises out of a contract or
an ongoing business relationship between parties and
a business relationship, therefore, involves prospective
profits. See, e.g., Hi-Ho Tower, Inc. v. Com-Tronics,
Inc., supra, 255 Conn. 31–35 (business expectation
amounted to existing or prospective contractual or busi-
ness relationships between customers and defendant).
The plaintiff does not argue that the defendant inter-
fered with a contractual relationship or a relationship
involving the reasonable probability that it would have
entered into a contract or made a profit. Instead, it
argues that the defendant interfered with the relation-
ship between it and the commission, and the business
expectation interfered with was the expectation that
the commission was an honest legal forum.
  The plaintiff relies exclusively on dicta from Kelley
Property Development, Inc. v. Lebanon, 226 Conn. 314,
627 A.2d 909 (1993), to support its assertion that a
business relationship existed between the plaintiff and
the commission. In Kelley, where a real estate developer
brought a civil rights action against town officials after
his application for subdivision approval was denied,
‘‘[t]he principal issue [was] whether the Connecticut
constitution affords a monetary remedy for damages
to persons whose state due process rights have alleg-
edly been violated by local zoning officials.’’ Id., 315.
In that case, our Supreme Court concluded that it
‘‘should not construe our state constitution to provide
a basis for the recognition of a private damages action
for injuries for which the legislature has provided a
reasonably adequate statutory remedy’’ by enacting
General Statutes § 8-8, which provides for appellate
appeal of zoning board decisions. Id., 339. The court
added, ‘‘even if such administrative relief were deemed
to be inadequate, a proposition to which we do not
subscribe, [the plaintiff] might have pursued other
actions to protect his interests. He might, for example,
have brought an action for intentional interference with
[a] business expectancy, or for equitable relief, such
as an action for an injunction against the defendants’
allegedly wrongful conduct.’’ (Footnote omitted.) Id.,
340–41. By citing to nothing other than Kelley to support
its position, the plaintiff is essentially asking us to con-
clude, without the support of existing authority, that
an element of the cause of action is satisfied because
our Supreme Court, in dicta,4 mentioned that the defen-
dant in that case ‘‘might . . . have brought an action
for intentional interference with [a] business expec-
tancy . . . .’’ Id., 340. We are not willing to so hold.
Accordingly, we conclude that no business, relationship
existed between the defendant and the commission and,
therefore, we agree with the trial court that the defen-
dant has met her burden of showing the absence of any
genuine issue of material fact and that she is entitled
to judgment as a matter of law.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also argues that the court erroneously concluded that the
defendant was not collaterally estopped from disputing liability because it
wrongly determined that the issues in the present case were substantially
different from the issues in the zoning appeals. Because we agree with the
trial court that no privity existed between the commission and the defendant,
we need not address this issue.
   2
     In her brief, without citing to any legal authority, the defendant asserts
that the plaintiff appears to be trying to advance a claim for fraudulent
nondisclosure instead of fraudulent misrepresentation and that the ‘‘[p]lain-
tiff has never alleged such a claim and same is a distinct cause of action
. . . .’’ Because the defendant fails to set forth any law, legal analysis, or
legal argument to support that assertion, it will not be addressed. See, e.g.,
Electrical Contractors, Inc. v. Dept. of Education, 303 Conn. 402, 444 n.40,
35 A.3d 188 (2012) (‘‘Claims are inadequately briefed when they are merely
mentioned and not briefed beyond a bare assertion. . . . Claims are also
inadequately briefed when they . . . consist of conclusory assertions . . .
with no mention of relevant authority . . . .’’ [Citations omitted; internal
quotation marks omitted.]).
   3
     The court also concluded that, ‘‘assuming, arguendo, that the court did
find that there was a business relationship between the plaintiff and the
[c]ommission, the plaintiff has still failed to show that but for the defendant’s
actions, the plaintiff would have succeeded in its applications before the
[c]ommission.’’ Because we agree with the court that the plaintiff failed to
establish that a business relationship existed between the plaintiff and the
commission, we need not address this issue.
   4
     ‘‘[D]ictum is an observation or remark made by a judge in pronouncing
an opinion upon a cause, concerning some rule, principle, or application of
law, or the solution of a question suggested by the case at bar, but not
necessarily involved in the case or essential to its determination . . . .
Statements and comments in an opinion concerning some rule of law or
legal proposition not necessarily involved nor essential to determination of
the case . . . are obiter dicta, and lack the force of an adjudication.’’ (Inter-
nal quotation marks omitted.) Electrical Contractors, Inc. v. Dept. of Educa-
tion, 303 Conn. 402, 421 n.16, 35 A.3d 188 (2012).